Citation Nr: 1539669	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder.

4.  Whether new and material evidence has been received to reopen service connection for head injury, claimed as bump on scalp.

5.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for the service-connected status-post open reduction and repair of the left glenohumeral joint (left shoulder disability).

6.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected residuals of left knee severed tendon (left knee disability).
7.  Service-connection for an eye disorder, claimed as vision problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1986 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Pittsburgh, Pennsylvania, RO, has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Videoconference Board Hearing

A remand is required in this case to ensure that the Veteran is provided with a Board hearing via videoconference, before a Veterans Law Judge (videoconference hearing).  The November 2013 VA Form 9 shows that the Veteran requested a Board videoconference hearing.  A May 2015 letter shows that the Veteran was scheduled for a Board videoconference hearing on July 22, 2015, but the Veteran did not appear for the scheduled hearing.  

While a June 2015 VA Video Conference Affirmation form shows that the Veteran checked the line indicating that he would appear for the July 2015 Board hearing, the Veteran appeared to have handwritten that he wished for the hearing to be rescheduled.  To ensure due process, a videoconference hearing should be rescheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2015); see also 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following actions:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




